DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system”, the “hardware component”, and the “switchable complex-valued unit” in claim 1, the “smaller delta table” in claims 3 and 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.0”1.  The omitted elements are: essential elements between the “at least one input” and the “shift-and-add processes” and between the “shift-and-add processes” and the “at least one output”.   Therefore, the functional relationships the “at least one input” and the “value” applying to “shift-and-add processes” and between a result of the “shift-and-add processes” and the “at least one output” are also indefinite. 
As per claim 2, it is indefinite as to what “an affine logarithm process” and “an affine exponential” process are, claims 10 also has a similar problem.
	As per claim 3, it in indefinite as to what “p”, “an arctangent expression”, “a binary logarithm expression” and “a smaller delta table” are, and how they relate to features recited in claims 1 2 and 11 also have similar problems
 	As per claim 4, it is indefinite as to what it means by “an imaginary part…is… rotated by 45 degrees”.  Claim 12 also has a similar problem.
 	As claim 5, it is indefinite as to what “the to-logarithm functionality completes a division of an auxiliary value in parallel” with.  Claim 6,13,14 also has a similar problem.
	As per claim 7, 1it is indefinite as to what “an existing value” is, claim 8 also has a similar problem.  Claims 15 and 16 also have similar problems.
 	As per claim 17, it is unclear as to what would be substantially follow a Fibonacci sequence.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Claims 1-17 are directed to calculations of exponential and logarithm of complexed values.  The claims clearly recite mathematical concepts such as: shift-and-add processes are applied to values …  that effect a separable multiplication of: i) the at least one input; ii) (t+c); and (1+di); wherein "c" is a real value and "di" is an imaginary value’, in claim 1, and thus fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  The additional elements such as the “system”, the “hardware component”, and the “switchable complex-valued unit” in claim 1, the “smaller delta table” are recited at a high level of generality that each can be mapped to circuitry of a generic computer used to perform the corresponding function.  Therefore, the additional elements as recited in the claims, both individually and in combination, amount to no more than a generic computer invoked merely as a tool for implementing the abstract idea, and thus fail to constitute an integration of an abstract idea into a practical application.  Thus, claims 1-17 are directed to an abstract idea without integrated into a practical application.
	The claims also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements: the “system”, the “hardware component”, the “switchable complex-valued unit” and the “smaller delta table” recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea. Therefore, the recitations of the additional elements in the claim, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amount to significantly more than the abstract idea itself.  Therefore, claims 22-23 are not patent eligible as being directed to an abstract idea without significantly more.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1,2,5-6,9-10,13-14 and 17 is/are rejected under 35 U.S.C. 102(2)(a) as being clearly anticipated by Bajard et al "BKM: A New Hardware Alogithm for Complex Element Functions”  
 	As per claim 1, Bajard et al. method for computing complex logarithm and exponential functions for a system based on shift-and-add elementary steps (CORDIC and BKM are computation method adapted for hardware implementation, see abstract) the system would have hardware components (processing circuitry in the system) discloses a hardware component input and at least one output and a switchable complex-valued unit having a to-logarithm functionality and a to-exponential functionality; wherein the at least one input and the at least one output are complex valued (Ln, En, Ln+1, En+1, in formulas (2)); wherein shift-and-add processes are applied to values in the hardware component that effect a separable multiplication of: i) the at least one input; ii) (1+c) and (1+di); wherein “c" is a real value and “di” is an imaginary value as claimed. (Multiplication with (1+c) occurs in formulas (2) when dn is 1 or -1 which are digits in the digit set shown below formulas (2), Multiplication with (1+di) occurs in formulas (2) when dn is i or -i which are also digits in the digit set shown below formulas (2)).
 	As per claim 9, Bajarda et al. also discloses in formulas (2) "c" and "di" include non- zero values (1,-1, i,-i).
As per claims  2 and 10, an affine logarithm process is not clearly defined in the claims, in Bajarda et al. a logarithm process can be seen as an affine logarithm process; and an exponential processes can be seen as an affine exponential process.
.  
 	As per claims 5-6, and 13-14, Bajarda et al. also discloses in formulas (2) the to-logarithm functionality and the to-exponential functionality complete a division of an auxiliary value in parallel on an iteration (multiply dn by 2-n is to divide dn by 2n).
 	As per claim 17, Bajarda et al. also discloses in formulas (2) when iterations of the shift-and-add processes are applied to the values in the hardware component, an aggregation of the values in the hardware component follow a nature order which can be seen as substantially follow a Fibonacci sequence.

The prior art made of record and not relied upon disclosing computations of complex exponential and logarithmic functions considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182